                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

ROXANNE E. VASQUEZ                                    )
                                                      )
                                                      )
                           Plaintiff,                 )
                                                      )         CIVIL NO: 1:20-cv-00288
         -vs-                                         )
                                                      )
AGANETA BERGEN and                                    )
GRACE TRANSPORT, INC.                                 )
                                                      )
                           Defendants.                )


                                AGREED PETITION FOR REMOVAL

         Come now the Defendants, Aganeta Bergen and Grace Transport, Inc.

(“Defendants”), by counsel, pursuant to Title 28, United States Code, Section 1446, and

respectfully petitions the Court as follows:

         1.       On July 28, 2020, Plaintiff, Roxanne Vasquez filed a Complaint against the

Defendants in an action entitled Roxanne E. Vasquez v. Aganeta Bergen et al, Cause No:

02D09-2007-CT-377. A copy of the Complaint was noticed by the Defendants on or

about August 4, 2020, which is attached hereto as Exhibits “A.” The Complaint has not

been properly served on the Defendants pursuant to Rule 4 of the Federal Rules of Civil

Procedure.1 A copy of this matter’s Chronilogical Case Summary is attached as Exhibit

“B.”




1 By removing this case to federal court, the Defendants in no way waive their defense that they have not been properly
served with the Complaint and Summons pursuant to the Hague Convention and Rule 4.
       2.       The above-described action is a civil action of which this Court has

original jurisdiction under the provisions of 28 U.S.C. §1332(a) and is one which may be

removed to this Court by the Defendants, the Petitioner herein, pursuant to the

provisions of 28 U.S.C. §1441 in that jurisdiction of this action exists in this Court by

reason of diversity of citizenship.

       3.       More specifically, the Plaintiff is resident and a citizen of the State of

Indiana. Defendant, Grace Transport, Inc., is a corporation incorporated in Ontario,

Canada with its principal place of business is located in Canada. Defendant, Aganeta

Bergen, is a resident and a citizen of Aylmer, Ontario, Canada. In addition, the amount

in controversy exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00),

exclusive of interest and costs.

       4.       The Defendants have filed a Notice of Filing Petition for Removal

contemporaneously herewith in the Allen Superior Court and paid the required filing

fee.

       5.       Counsel for Plaintiff has been consulted and Plaintiff consents to the

removal of this action to federal court.

       WHEREFORE, Defendants, Aganeta Bergen and Grace Transport, Inc., by

counsel, pray that the action above now pending against it in the Allen Superior Court

be removed therefrom to this Court forthwith, and for all other just and proper relief in

the premises.
                                    CARSON LLP


                                    By         /s/Eric M. Blume
                                         Eric M. Blume/29836-02
                                         Larry L. Barnard/#11904-49
                                         Attorneys for Defendants
301 W. Jefferson Blvd., Suite 200
Fort Wayne, Indiana 46802
Telephone: (260) 423-9411

                              CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of August, 2020, a copy of the foregoing
Petition for Removal was filed electronically. Notice of this filing will be sent to the
following parties by operation of the Court's electronic filing system. Parties may
access this filing through the Court's system.

             Trevor Crossen, Esq.
             Trevor@crossenlawfirm.com


                                          /s/Eric M. Blume
